NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 6, 2014*
                               Decided February 6, 2014

                                         Before

                          DIANE P. WOOD, Chief Judge

                          MICHAEL S. KANNE, Circuit Judge

                          JOHN DANIEL TINDER, Circuit Judge

No. 13-2014

LIZHU LIU,                                   Petition for Review of an Order of the
     Petitioner,                             Board of Immigration Appeals.

      v.                                     No. A077-293-641

ERIC H. HOLDER, JR.,
Attorney General of the United States,
      Respondent.

                                         ORDER

       Lizhu Liu, a Chinese citizen, moved to reopen her immigration proceedings,
asserting that changed country conditions in China qualify her for asylum based on her
recent conversion to Christianity and China’s repression of it. The Board of Immigration
Appeals denied Liu’s motion to reopen, reasoning that she had not shown a material


      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the petition is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13-2014                                                                          Page 2

change in China’s attitude toward Christianity. Because the Board did not abuse its
discretion, we deny Liu’s petition for review.

       Liu attempted to enter the United States in 1999 by presenting a passport bearing
another person’s name. The former Immigration and Naturalization Service charged her
with removability, alleging that she lacked a valid entry document and had lied about a
material fact (her name) when she entered. See 8 U.S.C. § 1182(a)(6)(C)(i), (a)(7)(A)(i)(I).
Liu conceded removability and applied for asylum, withholding of removal, and relief
under the Convention Against Torture. She asserted that the Chinese government
forced her to wear an intra-uterine device and later sterilized her for violating China’s
family planning policies by having two children.

      The IJ denied her applications in 2001 and ordered her removed to China. The IJ
concluded that Liu was not credible, citing her lies to immigration authorities when she
entered the country, her inconsistent testimony, and the absence of convincing
documents to corroborate her claim. The Board dismissed Liu’s administrative appeal,
and Liu did not petition for review.

         Despite the removal order, Liu remained in the United States. Ten years later, in
January 2013, Liu moved to reopen her immigration proceedings, raising a new fear:
persecution in China based on her religious beliefs. She asserted that she recently joined
an Evangelical church and had sent religious materials to her son who remains in her
former neighborhood in the city of Changle, located in Fujian Province. She explained
that after Chinese authorities discovered that Liu sent these materials, a neighborhood
committee in Changle “summoned” her to surrender and “threatened” her with five
years in jail for illegally distributing cult materials. She contended that her recent
conversion and this notice from the neighborhood committee constitute changed
circumstances in China that justify reopening her immigration proceedings. The
government countered by comparing two reports from the State Department that, it
insisted, show no material change in the situation that Christians face in China. The
first, from 1999, is the Country Report on Human Rights in China, which recounts
“intensified” control over religious freedom. The second is the 2011 International
Religious Freedom Report for China, which says that in some places religious freedom
has “deteriorated.”

      The Board concluded that Liu had not established changed country conditions in
China and denied her motion to reopen. The Board explained that the two reports
demonstrate that the Chinese government has restricted its citizens’ religious freedoms
No. 13-2014                                                                            Page 3

since at least 1999. And though the 2011 Report states that respect for religious freedom
has “deteriorated,” the Board observed that the Report did not specify when or where
the deterioration had occurred. Addressing the notice from the neighborhood
committee threatening arrest, the Board questioned the document’s reliability for three
reasons: It was not properly authenticated under 8 C.F.R. § 1287.6(b)(2), the information
in the notice conflicted with both State Department reports (which said that government
officials—not neighborhood committees—enforce religious restrictions), and the IJ had
previously deemed Liu to be not credible. Liu timely petitioned for review.

       In her petition Liu maintains that the Board should have reopened her case based
on the neighborhood notice and State Department reports. A motion to reopen filed
more than 90 days after a removal order must show changed country conditions in the
country to which removal has been ordered. 8 U.S.C. § 1229a(c)(7)(C)(i), (ii). We will not
disturb the Board’s decision to deny a motion to reopen “unless it was made without a
rational explanation, inexplicably departed from established policies, or rested on an
impermissible basis like invidious discrimination against a particular race or group.”
Moosa v. Holder, 644 F.3d 380, 384 (7th Cir. 2011) (citation omitted).

       Liu first argues that the Board improperly disbelieved her testimony about the
neighborhood committee’s notice and summons by relying on the IJ’s earlier adverse
credibility finding. Liu is correct that the adverse credibility finding on her earlier
asylum claim does not automatically discredit her later assertions about the notice.
See Gebreeyesus v. Gonzales, 482 F.3d 952, 955 (7th Cir. 2007); Guo v. Ashcroft, 386 F.3d 556,
562 (3d Cir. 2004). But the Board discounted the notice for two other, valid reasons.

        First, the Board correctly observed that the notice is unauthenticated. Though the
authentication procedure of 8 C.F.R. § 1287.6 is not the only way that an alien can
authenticate a copy of an official record, see Qui Yun Chen v. Holder, 715 F.3d 207, 211
(7th Cir. 2013), Liu does not direct us to any evidence of the copy’s authenticity. But
even if she had, the Board also relied on a contradiction between the notice and the
Religious Freedom Report and Country Report. Those two reports state that the
enforcement of religious restrictions in China rests with local religious-affairs officials,
the police, or the public security bureau, and not, as the notice implies, neighborhood
committees. Liu cited to the Board nothing that resolved that contradiction. She now
cites to an excerpt from the 2011 Report that she believes shows that neighborhood
committees are involved in restricting Christian worship. We need not consider an
argument that Liu did not present to the Board. See 8 U.S.C. § 1252(b)(4)(A). But the
excerpt does not help her anyway because it says only that neighborhood committees
No. 13-2014                                                                         Page 4

inform on Falun Gong activists, not Christian practitioners. Thus, the Board permissibly
relied on the contradiction between the reports and the notice, combined with the
notice’s lack of authentication, in determining that it should not give the notice weight.
See Xiao Jun Liang v. Holder, 626 F.3d 983, 990–91 (7th Cir. 2010) (affirming Board’s
decision to disregard Chinese village notice because it was not authenticated and other
evidence undermined its reliability).

       Liu next insists that the Board should have inferred from the 2011 Religious
Freedom Report and the 1999 Country Report that religious conditions in China are
now materially worse for Liu than when she first applied for relief in 2001. Although
the evidence demonstrates that Christians face poor conditions in China, the only
evidence that those conditions have worsened since Liu’s 2001 hearing is a statement in
the 2011 Religious Freedom Report that protections for religious freedoms have
“deteriorated.” But we have already concluded that this isolated statement in the
Religious Freedom Report does not specify the time frame in which the conditions
deteriorated, how much the conditions deteriorated, or in which regions the conditions
deteriorated. See Xing Zheng v. Holder, 710 F.3d 769, 772 (7th Cir. 2013) (concluding that
evidence showing “deterioration” of religious protections in China lacks specificity
required to show material change in country conditions); Moosa, 644 F.3d at 387. Thus,
the Board’s conclusion that Liu’s case did not warrant reopening was not an abuse of
discretion, and the petition for review is DENIED.